                 Case 21-50240-KBO       Doc 12    Filed 06/08/21    Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,                Case No. 19-12153 (KBO)

                       Debtors.                      (Jointly Administered)


GEORGE L. MILLER, in his capacity as                 Adv. Proc. No. 21-50240 (KBO)
Chapter 7 Trustee of BAYOU STEEL BD
HOLDINGS, L.L.C., et al.,

                       Plaintiff,

vs.

STEEL AND PIPE SUPPLY COMPANY, INC.,

                       Defendant.


              ORDER APPROVING STIPULATION FOR EXTENSION OF TIME

          The Court having considered the Stipulation for Second Extension of Time for Defendant

Steel and Pipe Supply Company, Inc. (the “Defendant”) to Respond to the Complaint

(“Stipulation”) between Plaintiff George L. Miller, Chapter 7 Trustee, and Defendant, attached

hereto as Exhibit A; the Court having determined that good and adequate cause exists for approval

of the Stipulation; and the Court having determined no further notice of the Stipulation must be

given; it is hereby,

          ORDERED that the time within which Defendants must answer or otherwise respond to

the Complaint shall be extended through and including June 30, 2021.




      Dated: June 8th, 2021                          KAREN B. OWENS
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
